Citation Nr: 1048077	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-35 990	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent from October 
24, 2006, and in excess of 20 percent from December 12, 2009, for 
degenerative joint disease, lumbar spine, status post L5-S1 
fusion38 U.S.C.A. § .  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 
1976 to May 2004.  

2.	On December 3, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
Veteran, through his authorized representative, that a withdrawal 
of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


